                                   COMPLAINT                                 ,u;S_DjstncTcourT
                                                                            Fwlscoas!nlaster^
                         (for non-prisoner filers without lawyers)
                                                                              SEP 82020
                                                                                               —J
                     UNITED STATES DISTRICT COUR|                                 FILED
                                                                             _Clerk of Court

                     EASTERN DISTRICT OF WISCONSIN


(Full name of plaintiff(s))

Leila Marie McCoy




       V.                                                Case Number:


(Full name of defendant(s))
                                                         (to be supplied by Clerk of Court)
Appleton Housing Authority
                      ~^\^\ (^ ULC34 ,G^A
  ^m<?.ss^w\cm Protosi r;anac~^
    .: p \ ^ I \ TncAot ^ ^ _M'
,cir\ ^eASill VpoVp^si^t^

                              T^v\3^xxal,4^., 1
 N^ou D ilVcnberc'A l!a.FAeiX4-

A. PARTIES

      1. Plaintiff is a citizen of Colorado                             and resides at
                                           (State)

       General Delivery Arvada Colorado 80004
                                          (Address)

      (If more than one plaintiff is filing, use another piece of paper.)


      2. Defendant Appleton Housing Authority
                                                                                      (Name)



                                       Complaint -1
            Case 2:20-cv-01394-SCD Filed 09/08/20 Page 1 of 5 Document 1
is (if a person or private corporation) a citizen of
                                                                        (State, Jfjmpwn)
and (if a person) resides at 925 West Northland Aye. Appleton, Wl 54914
                                                                      (Address, if known)
and (if the defendant harmed you while doing the defendant's job)
                                                               ^45 U) t M ^ ^loi'^ -Abe^
worked for Afft^^ UotASi/V^ AtJi'^G f\+ ^ ^1^-nD LOT 5H ct |lt
                                                 (Employ efe's/name and address, if known)


       (If you need to list more defendants, use another piece of paper.)


B. STATEMENT OF CLAIM

       On the space provided on the following pages, tell:
       1. Who violated your rights;
      2. What each defendant did;
       3. When they did it;
      4. Where it happened; and
      5. Why they did it/ if you know.

1. Appleton Housing Authority, Kim Esselman HCV specialist, Debra Dillenberg and Kar

2. Appleton Housing Authority: cfiscriminated against me on the basis of disability race a

Reasonable accommodations for my disabilities and chronic health conditions. Illegally c


For filing a legitimate Americans with Disabilities Act complaint. Kim Esselman: discrimir

My Ginger and status as a woman victim of domestic violence and human trafficking, de


Accommodation and deprived me of access to public housing benefits in retaliation for /


Deprived me of access to Federal housing benefits, intimidated and h threats of legal


Action and the agency lawyer because I requested reasonable accommodation in the el


Leasing process in order to use adaptive software for the blind. Denied me accessible fc


Kari Godsill denied me access to public housing benefits in retaliation for legitimate Ada




                                        Complaint-2

         Case 2:20-cv-01394-SCD Filed 09/08/20 Page 2 of 5 Document 1
      Ute oC O'\xy^ ^\r^ < en i ;T^M~°^
(33 O^cni^tnoteA o^aour\s^ m€^ (?)f^

    ^nr^jT^\^^iVt4u aJncl rn<C£.
          %


   F^pnr^A mo^(r^€- l^aS^nabV^
    hyrcov^r^oAA^l^ns fbf mn b\\r\Ar>e.<^^>
                                               7
    O.Wnn\C?/hP^^\COrY^'^^ c^S\^
         \^ica\ f^<v\^\VvYic^ ^ -^r^^-
                         &

                               -rej^
    P^A-oA'v o^-e^. C\C\QSL\ nsA- i^p / ^ r> r
                                  ;3
    ^\\\^o, ^^ f^^.         \n\n\
    i^cjDm^eA v-w. (^P ^p^Cm\
      _VWiv^\ 'r\c\ \ n vo^\Cbn {^ C
        /\DA/C^,\^^0^
(^) 0\5c'r\n\'tHcblnn ^"s€c^
  )OtrV> o A p n\ t Q>Y\ \ r\\|6 <?CT^ oro\ ^
 ;^ICK\^P[V \ra^\\ ^ ^rr -s^pe .
 OJT\A°^ ^^•0 ^o^ W_t
   t13^Lm3^ [pS\ m^arvi m^
,Oh\Urcn Qpme-A.
 ®r\ -V^e, c^-n0^ A^Tmr^, PQ,<Y^P .m t n
 (\A^^O n\qA^V f^rrewe-nY -

                             Complaint - 3
     Case 2:20-cv-01394-SCD Filed 09/08/20 Page 3 of 5 Document 1
C. JURISDICTION

          I am suing for a violation of federal law under 28 U.S.C. § 1331.


                                OR

          I am suing under state law. The state citizenship of the plaintiff(s) is (are)
          different from the state citizenship of every defendant/ and the amount of
          money at stake in this case (not counting interest and costs) is
          $ 250,000.00


D. RELIEF WANTED


    Describe what you want the Court to do if you win your lawsuit. Examples may
    include an award of money or an order telling defendants to do something or to
    stop doing something,


$250,000 -fpo.^ f\^p(ew^ •U®^^^ h'^'"^^^\^

J||f^ClOG) -^TOV^ eQS^'l^rlHh^^ Oe^^C&^~^

                 ^n\ £3Sel;n\c^n , F) A-r^ 0 i \\ -e n^e^'CM

                   o^rA ^cm frrAs\\\




                                     Complaint - 4
      Case 2:20-cv-01394-SCD Filed 09/08/20 Page 4 of 5 Document 1
E. JURY DEMAND

       I want a jury to hear my case.


                   -YES                  -NO

I declare under penalty of perjury that the foregoing is true and correct.


Complaint signed this 4th day of September 20 20

                     Respectfully Submitted/

                               '^^' M.c
                          fati/re of Plaintiff

                     816-508-5056

                     Plaintiffs Telephone Number

                     Dahlia.619@outlook.com
                     Plaintiffs Email Address

                     General Delivery

                     Arvada, CO 80004
                     (Mailing Address of Plaintiff)

                     (If more than one plaintiff, use another piece of paper.)


REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

      I DO request that I be allowed to file this complaint without paying the filing fee.
      I have completed a Request to Proceed in District Court without Prepaying the
      Filing Fee form and have attached it to the complaint.


      I DO NOT request that I be allowed to file this complaint without prepaying the
      filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
      complaint.




                                          Complaint - 5
          Case 2:20-cv-01394-SCD Filed 09/08/20 Page 5 of 5 Document 1
